Case: 1:18-cv-05587 Document #: 836 Filed: 10/27/20 Page 1 of 2 PageID #:18183

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

United States Securities and Exchange Commission,
et al.
                                                       Plaintiff,
v.                                                                  Case No.:
                                                                    1:18−cv−05587
                                                                    Honorable John Z. Lee
Equitybuild, Inc., et al.
                                                       Defendant.



                            NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 27, 2020:


        MINUTE entry before the Honorable John Z. Lee: Status hearing held 10/27/20.
For the reasons stated in open court, certain issues relating to the parties' Joint Motion to
Resolve Disputes Regarding Standard Discovery [807] and the Mortgagees&#0;39;
Proposal for Access to EquityBuild Documents [812] were resolved as stated on the
record. On the privilege issue raised in the Joint Motion to Resolve Disputes Regarding
Standard Discovery [807], the Mortgagees are directed to file a motion for a protective
order, limited to 10 pages, by 11/10/20; Receiver's response, limited to 10 pages, is due on
11/24/20. The Receiver and the Mortgagees are directed to confer and exchange additional
information regarding the Mortgagees' Proposal for Access to EquityBuild Documents
[812] by 11/10/20. Status hearing set for 12/17/20 at 2:00 p.m. via Microsoft Teams.
Counsel of record will receive an email invitation prior to the start of the video hearing
with instructions to join the video conference. Other claimants who wish to participate via
video conference should contact the Receiver at least 12 hours prior to the start of the
hearing to obtain the necessary log−in instructions. Other claimants, as well as members
of the public and media, will be able to call in to listen to this hearing. The call in number
is 872−703−5321. Conference ID: 392 437 718 #. Persons granted remote access to
proceedings are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions, including removal of court issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by
the Court.Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
Case: 1:18-cv-05587 Document #: 836 Filed: 10/27/20 Page 2 of 2 PageID #:18184

refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
